Citation Nr: 0736530	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Lincoln, Nebraska, which, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating.  


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level I 
hearing impairment in the right ear and Level II hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The March 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted, specifically asking that he notify the RO if he 
had any evidence that he thought would support his claim.  
The Board concludes that a reasonable person could be 
expected to understand that any relevant evidence should be 
submitted during the development of the claim.  See Pelegrini 
II, at 120-121.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  See Sanders, supra.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in an August 2004 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran submitted the 
results of an August 2004 private audiological examination, 
but otherwise has not identified any private treatment for 
his hearing loss.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and supported by a private audiological 
assessment.  The examination in this case is adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a compensable 
rating because of his trouble hearing televisions, 
interacting with his family and because a VA examiner told 
him that he would require a hearing aid.  For the reasons 
that follow, the Board concludes that a compensable rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his hearing loss, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

A private audiologic evaluation report dated in August 2004 
reflects that the veteran's puretone decibel average was 
56.25 decibels in the right ear and 57.5 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in both ears, using the Maryland CNC word test.  
The Board notes that the private audiometry examination 
results are also presented in graphical form.  The Board 
abstains from interpretation of graphical data.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471 (1995).  In this case, however, the private 
examiner included an interpretation of the audiometric graph 
and provided a calculation of the puretone threshold averages 
in both the right and left ears at the 1000, 2000, 3000, and 
4000 dB ranges in an associated letter; as such, the Board 
need not interpret the graph as a competent expert has 
already done so. 
 
On VA audiologic evaluation in February 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
50
55
70
LEFT
-
40
40
55
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  Resolving doubt in favor of the 
veteran, the Board will apply the criteria to the private 
examination, as those results show greater impairment than 
the VA examination.  The right ear had a puretone average of 
56.25 dB and a speech recognition score of 92; therefore, the 
right ear received a designation of I.  The left ear had a 
puretone average of 57.5 dB and a speech recognition score of 
92; rounding the 57.5 dB average to 58 dB, the left ear 
received a designation of II.  The point where I and II 
intersect on Table VII then reveals the disability level for 
the veteran's hearing loss, which in this case does not reach 
a compensable level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the veteran's 
disability cannot be evaluated under the alternative rating 
scheme.

The record contains no evidence showing the veteran entitled 
to a compensable rating at any point since the effective date 
of service connection; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


